IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Township of Lower Makefield and             :
Delaware Valley Workers'                    :
Compensation Trust,                         :
                 Petitioners                :
                                            :
      v.                                    : No. 1197 C.D. 2018
                                            : SUBMITTED: January 18, 2019
Workers' Compensation Appeal                :
Board (Stewart),                            :
                 Respondent                 :


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                                  FILED: May 13, 2019

      The Township of Lower Makefield (Employer) petitions this Court for review
of the August 7, 2018 order of the Workers’ Compensation Appeal Board (Board)
which affirmed in part and reversed in part the decision of a workers’ compensation
judge (WCJ). The WCJ found that Howard Stewart (Claimant) had fully recovered
from his February 12, 2003 work injury and granted Employer’s petition to terminate
Claimant’s receipt of benefits under the Workers’ Compensation Act (Act).1 The
Board reversed the WCJ on the basis that Employer failed to demonstrate a change



      1
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 1-1041.4, 2501-2710.
in Claimant’s physical condition since February 13, 2014, the date upon which a
previous termination petition was denied.2 After review, we affirm.
                                          Background
       Claimant worked for Employer as a truck driver. On February 12, 2003,
Claimant injured his back while hooking up a snow plow. Certified Record (C.R.),
Item No. 26, at 1. Employer accepted Claimant’s injury as a low back sprain by
means of a notice of compensation payable (NCP) and paid him benefits for wage
loss and medical expenses. Id. On August 11, 2008, Claimant and Employer entered
into a compromise and release (C&R) agreement pursuant to Section 449(a) of the
Act.3 Id. at 2. Employer agreed to pay Claimant $190,000 as a lump sum for wage
loss benefits. Id. at 7. Employer remained responsible for medical treatment arising
from the work injury identified in the C&R as a low back sprain. Id. at 8.
                           A. Employer’s First Termination Petition
       Subsequent to the execution of the C&R, Employer filed a petition to
terminate Claimant’s medical benefits on the basis he was fully recovered from his
work injury as of February 21, 2012. In support of the petition, Employer presented
the deposition testimony of Dr. Marc Manzione. Claimant’s family physician, Dr.
David Miller, testified by deposition on Claimant’s behalf.4 Claimant filed a penalty



       2
         The Board affirmed the WCJ’s denial of a penalty petition filed by Claimant in which he
asserted Employer violated the Act when it failed to pay medical bills related to the February 12,
2003 work injury.

       3
        Section 449(a) of the Act permits the parties to settle a workers’ compensation claim.
Added by the Act of June 24, 1996, P.L. 350, 77 P.S. § 1000.5(a).

       4
         Claimant testified on his own behalf, but his testimony does not appear in the certified or
reproduced records filed with this Court. As the first WCJ decision is not before this Court, this
defect in the record is not relevant.


                                                 2
petition, asserting Employer violated the Act by failing to pay his medical bills as
required.
                                1. Employer’s Evidence
      Dr. Manzione, an orthopedic surgeon, testified by deposition on July 17, 2012.
Notes of Testimony (N.T.), 7/17/12, at 7. He performed an independent medical
examination (IME) of Claimant on February 21, 2012. Id. at 9. Dr. Manzione
related the history provided by Claimant that he was lifting a large snowplow when
he felt a pop and pain in his lower back. Id. The treatment Claimant received over
the years included physical therapy, medication, and lumbar epidural injections. Id.
at 10. As of the date of the IME, Claimant’s treatment consisted of medication only.
Id. Dr. Manzione noted that throughout the physical examination, Claimant moved
slowly and grimaced occasionally. Id. at 12. Claimant’s gait was slow and he
complained of lower back pain when rising from his heels to his toes. Id. Claimant
was able to rise from a prone or seated position without assistance, but he moved
slowly when doing so. Id.
      An examination of Claimant’s lower back revealed tenderness in the mid- and
lower-lumbar regions, and the range of motion in his lower back was limited in all
directions. Id. Claimant experienced lower back pain at the extremes of all planes
of motion and the straight leg raise and sitting root tests were positive for lower back
pain. Id. at 12-13. The remainder of the examination was normal. Id. at 13.
      Dr. Manzione reviewed Claimant’s medical records, including magnetic
resonance imaging (MRI) scans and X-rays of Claimant’s lumbar spine. Id. at 14-
18. Based on his review of Claimant’s medical records and the results of the physical
examination performed on February 21, 2012, Dr. Manzione opined that, within a
reasonable degree of medical certainty, Claimant had recovered from the lumbar



                                           3
sprain sustained as a result of the February 12, 2003 work injury. Id. at 19. Dr.
Manzione did not believe a lumbar sprain would account for Claimant’s symptoms
nine years after the date of injury. Id. Rather, his symptoms were caused by a disc
injury sustained at the L4-5 level of his lumbar spine and the subsequent
development of lumbar degenerative disease. Id. Dr. Manzione believed the L4-5
disc injury was sustained at the same time as the lumbar sprain; however, Dr.
Manzione understood that the accepted work injury under the C&R was a lumbar
sprain, and Claimant had recovered from that injury. Id. at 23, 25. The lumbar
sprain was a muscular injury that would not have caused the degenerative condition
affecting Claimant’s lumbar discs. Id. at 22.
      On cross-examination, Dr. Manzione acknowledged that a March 5, 2012,
report he drafted subsequent to the IME indicated that Claimant’s lumbar sprain and
L4-5 disc injury were both substantial factors in the development of Claimant’s
degenerative condition. Id. at 22. A second report, dated March 14, 2012, was
drafted after Dr. Manzione received clarification on the nature of the accepted work
injury. Id. at 23. In his second report, Dr. Manzione opined that the lumbar sprain
had resolved and any remaining medical treatment required was related to
Claimant’s degenerative lumbar disease. Id., Ex. No. 2.
                               2. Claimant’s Evidence
      Dr. Miller testified by deposition on February 27, 2013. Claimant first sought
treatment for his work injury on February 12, 2003, the date it was sustained. Id. at
7. Claimant presented with severe pain in his lumbar region that radiated down his
lower legs. Id. Upon physical examination, the lumbar spine revealed muscle spasm
and tenderness. Id. Claimant’s range of motion was reduced in all directions and
the straight leg raising test was positive for pain. Id. at 7-8. As a result of the



                                         4
February 12, 2003 examination, Dr. Miller diagnosed Claimant with an acute lumbar
sprain and ordered an MRI to rule out a herniation. Id. at 8. An MRI performed two
days after Claimant’s work injury confirmed disc herniations, predominantly at the
L4-5 levels. Id. at 9. Treatment for Claimant’s work injury consisted of electrical
nerve stimulation, muscle relaxants, opioids, steroid injections, exercise, and
physical therapy. Id. at 11. Dr. Miller referred Claimant to a pain management
specialist for his narcotic prescriptions but continued to treat Claimant every two or
three months. Id. at 12.
      Dr. Miller opined, within a reasonable degree of medical certainty, that
Claimant had a chronic lumbar sprain, a post-traumatic herniated disc of his lumbar
spine, and post-traumatic lumbar radiculopathy, all of which he attributed to the
February 12, 2003 work injury. Id. at 15-16. Dr. Miller did not believe Claimant
had recovered from that injury. Id. at 18.
                                  3. The First WCJ’s Decision
      The First WCJ credited the testimony of Claimant that his pain continued and,
without treatment and medication, his pain worsened. First WCJ Decision, 2/13/14,
Finding of Fact (F.F.) Nos. 11-12. The First WCJ discredited the testimony of Dr.
Manzione due to disparities between his deposition testimony and written reports.
F.F. No. 12. As such, the First WCJ concluded Employer failed to meet its burden
of proving Claimant had fully recovered from his work injury.5 First WCJ Decision,
2/13/14, at 6. As to Claimant’s penalty petition, the First WCJ found Claimant
presented insufficient documentation to support his contention that Employer failed
to pay his outstanding medical bills. Id., F.F. No. 13. Accordingly, the First WCJ




      5
          The First WCJ made no credibility determinations with regard to Dr. Miller’s testimony.


                                                5
denied both the termination and penalty petitions. First WCJ Decision, 2/13/14, at
7. Employer appealed to the Board, which affirmed. C.R., Item No. 26, at 36.
                     B. Employer’s Second Termination Petition
      Employer’s second termination petition, filed April 22, 2016, is the subject of
this appeal. Employer once more alleged that Claimant had fully recovered from his
work injury and was no longer in need of medical treatment. C.R., Item No. 2.
Claimant denied the allegations and filed a second penalty petition in which he
claimed Employer violated the Act by failing to pay medical bills related to his
February 12, 2003 work injury. Id., Item Nos. 4-5.
      In support of its petition, Employer presented the deposition testimony of Dr.
Manzione, who performed a second IME of Claimant on March 3, 2016. Claimant
presented the deposition testimony of his treating physician, Dr. Miller. Claimant
also testified by deposition on June 27, 2016.
                               1. Employer’s Evidence
      Dr. Manzione testified that Claimant related he continued to experience pain
in his lower back, with numbness and tingling that extended to his extremities. N.T.,
7/28/16, at 10. Claimant treated his pain with exercise and medication. Id. at 10-
11. As of the date of the IME, Claimant was taking OxyContin, Oxycodone,
Skelaxin, Gabapentin, and Lorazepam. Id. at 11. Claimant expressed that on some
days his symptoms were worse than they had been in 2012 when Dr. Manzione
performed the previous IME. Id. at 10.
      Dr. Manzione found no significant change in Claimant’s condition from what
he observed at the February 21, 2012 IME. Id. at 21. Claimant exhibited a slow gait
during the examination and he moved slowly when lying down and required
assistance to rise from a prone position. Id. at 12. Claimant exhibited tenderness in



                                         6
his mid- and lower lumbar spine, limited motion in flexion and extension, and
expressed pain at the extremes of all planes of motion. Id. Claimant further
complained of pain in his lower back during the straight leg raise test. Id.
      Having reviewed Claimant’s medical records, including X-rays and MRI
scans of his lumbar spine, Dr. Manzione determined that Claimant suffered from
degenerative disease of his lumbar spine and “various discogenic problems.” Id. at
19. Dr. Manzione testified that Claimant’s symptoms and physical findings “in a
different context” could be interpreted as a lumbar sprain. Id. at 14. However, Dr.
Manzione deemed it unlikely that the abnormalities he found related to a sprain that
occurred 13 years earlier. Id. at 13-14. Rather, those findings were related to
Claimant’s disc injury which was responsible for his ongoing symptoms and need
for treatment. Id. at 19-20.
      Dr. Manzione opined within a reasonable degree of medical certainty that
Claimant had recovered from his February 12, 2003, lumbar sprain. Id. at 19.
Reaffirming his prior deposition testimony, Dr. Manzione reasoned that a lumbar
sprain would not cause such prolonged symptoms, and Claimant would not require
ongoing treatment for that injury. Id. at 19, 21.
                                2. Claimant’s Evidence
      Dr. Miller testified that he observed no changes in Claimant’s back condition
from the date of his previous deposition taken February 27, 2013. Id. N.T.,
11/10/16, at 7. Dr. Miller continued to see Claimant approximately once a month to
perform a physical examination and prescribe pain medication. Id. In his most
recent note to Claimant’s medical file, dated August 9, 2016, Dr. Miller observed
that Claimant reported back pain with spasms on a daily basis. Id. at 10. His pain
was rated an 8 out of 10. Id. Claimant’s lumbar spine showed decreased range of



                                          7
motion. Id. Dr. Miller opined that Claimant had not fully recovered from the
February 12, 2003 work injury. Id. at 11. Dr. Miller acknowledged on cross-
examination that the diagnosis of lumbar sprain did not appear in Claimant’s file
after March 7, 2003; however, Dr. Miller explained the lumbar sprain was not
included because it was “common knowledge [Claimant had] that diagnosis.” Id. at
14.
      Claimant testified he has had no other accidents or suffered any trauma since
February 12, 2003. N.T., 6/27/16, at 5-6. His symptoms are treated with OxyContin,
OxyCodone, and Gabapentin, and exercise. Id. at 7. Claimant acknowledged he
occasionally uses marijuana. Id. at 13. Claimant is the primary caretaker for his
wife, who is bedridden, and he performs household chores such as cooking and
laundry. Id. at 14-15. Claimant’s adult son lives with him and takes responsibility
for the grocery shopping. Id. at 18. As far as his pain levels, Claimant testified he
can sit or stand for about one hour on a good day. Id. On a bad day, he can sit or
stand for about 10 minutes. Id. Claimant is able to lift approximately five pounds.
Id. He uses a back brace on occasion, but did not wear it for the deposition. Id. at
18-19.
                           3. The Second WCJ’s Decision
      The Second WCJ found credible Claimant’s testimony that he had pain and
limitations from his low back condition. Second WCJ Decision, 7/24/17, F.F. No.
12. However, to the extent Claimant’s pain was still caused by the February 12,
2003 work injury and not a degenerative condition, the Second WCJ rejected his
testimony in favor of Dr. Manzione’s. Id. The Second WCJ accepted as credible
Dr. Manzione’s testimony that Claimant was fully recovered from his work injury
and Claimant’s ongoing pain and limitations were related to a non-work related



                                         8
degenerative condition. F.F. No. 13. Dr. Miller’s opinion that Claimant’s pain was
caused by the work injury was rejected in favor of Dr. Manzione’s more persuasive
opinion that a lumbar sprain would not last for 13 years. F.F. No. 14. The Second
WCJ opined that Employer was not required to show a change in Claimant’s medical
condition.6 F.F. No. 15. Nevertheless, the Second WCJ found that the worsening of
Claimant’s non-work related degenerative condition constituted a change in physical
condition. Id.
       The Second WCJ determined that Claimant had recovered from his February
12, 2003 work injury and any ongoing problems in his lumbar spine were due to an
unrelated degenerative condition. Id., F.F. No. 16. The Second WCJ further found
that Claimant failed to show Employer violated the Act by failing to pay for the
medical bills in question. Id., F.F. No. 17. Accordingly, Employer’s termination
petition was granted and Claimant’s penalty petition was denied. Second WCJ
Decision, 7/24/17, at 8.
       Claimant appealed to the Board, which affirmed the Second WCJ’s denial of
Claimant’s penalty petition. Board Decision, 8/7/18, at 6. However, the Board
reversed that part of the Second WCJ’s order granting Employer’s termination
petition. Id. The Board reasoned that, as Employer’s prior termination petition was
denied, Employer bore the burden of proving a change in Claimant’s condition since
that adjudication. Id. at 4. As Dr. Manzione testified that Claimant’s condition had
not changed since he examined Claimant on February 22, 2012, Employer failed to


       6
          The Second WCJ cited Lewis v. Workers’ Compensation Appeal Board (Giles &
Ransome, Inc.), 919 A.2d 922, 929 (Pa. 2007), in which the Supreme Court concluded that, in
order to modify or terminate a claimant’s workers’ compensation benefits based on a decrease in
physical disability, an employer must show a change in physical condition since the preceding
disability adjudication.



                                              9
meet its burden. Id. at 5. The Second WCJ’s determination that Claimant’s non-
work related degenerative condition had worsened was irrelevant, as the issue was
whether Claimant’s work-related condition had changed. Id.
       This appeal followed. 7
                                             Issues
       Employer raises multiple overlapping issues on appeal.                      Specifically,
Employer argues competent medical evidence supports a finding that Claimant has
fully recovered from his work injury. Employer asserts that a change in Claimant’s
physical condition was demonstrated through testimony that his non-work related
degenerative back condition had worsened. Alternatively, Employer asserts it was
not required to establish a change in Claimant’s condition.
                                          Discussion
       As resolution of the issues raised by Employer rests on our application of the
principles set forth in Lewis, we begin with a review of that decision and its progeny.
       The pertinent facts of Lewis are as follows. Lewis was employed as a truck
driver. 919 A.2d at 923. He suffered a work injury when the forklift he was
operating fell off the back of a truck. Id. at 923-24. Lewis’ employer recognized
his injury and paid benefits for approximately two years by means of an NCP. Id.
at 924. Beginning in 1990, and over the course of 12 years, Lewis’ employer filed
four termination petitions, the first three of which were denied. Id. The fourth
petition was filed three days after the Board affirmed the WCJ’s denial of the third
petition. Id. The employer’s fourth termination petition was granted by the WCJ,


       7
          Our review of the Board’s Order is limited to determining whether the necessary findings
of fact are supported by substantial evidence, whether Board procedures were violated, whether
constitutional rights were violated, or whether an error of law was committed. Walter v. Workers’
Comp. Appeal Bd. (Evangelical Cmty. Hosp.), 128 A.3d 367, 371 n.5 (Pa. Cmwlth. 2015).


                                               10
who found the employer’s expert witness more credible than Lewis’ and determined
that Lewis had fully recovered from his work-related injuries. Id. The Board
affirmed the WCJ. Id. This Court affirmed the Board. Id.
      The Supreme Court reversed on the basis the employer’s expert failed to
demonstrate Lewis’ physical condition had changed since the last adjudication. Id.
at 929. With regard to a termination of benefits on the basis that a claimant’s
disability has reduced or ceased due to the claimant’s physical improvement, the
Court noted that an employer’s petition must be based on medical proof of a change
in the claimant’s physical condition. 919 A.2d at 926. By natural extension, where
prior petitions to terminate have been filed, “the employer must demonstrate a
change in physical condition since the last disability determination.” Id. Without
such a requirement, a disgruntled party could repeatedly file petitions based on the
same evidence in the hopes of finding a WCJ who finally decides in its favor. Id.
      In Prebish v. Workers’ Compensation Appeal Board (DPW/Western Church),
954 A.2d 677 (Pa. Cmwlth. 2008), the issue before this Court was whether, in light
of the decision in Lewis, the employer met its burden of showing a change in the
claimant’s physical condition from the time of the last disability determination and
was consequently entitled to a termination of the claimant’s benefits. This Court
noted that the WCJ credited the employer’s expert medical testimony that the
claimant had fully recovered from her work injury. Id. at 683. However, it was not
clear whether that testimony “satisfie[d] the standard set forth in Lewis, i.e., whether
[the claimant’s] physical condition changed from the time of the [f]irst WCJ’s
adjudication.” Id. The Court concluded such a factual finding was necessary in the
wake of Lewis. Id. at 684.




                                          11
      In Delaware County v. Workers’ Compensation Appeal Board (Browne), 964
A.2d 29, 36 (Pa. Cmwlth. 2008), this Court made it explicitly clear that a mere
pronouncement that a claimant had fully recovered from his or her work injury was
not sufficient to satisfy the requirements of Lewis. Rather, “there must be a factual
finding that a claimant’s physical condition changed from the time of the last
disability adjudication.” Id.
      In light of these decisions, we turn to the issues raised by Employer. First,
Employer argues the record contains competent medical evidence which supports
the Second WCJ’s finding that Claimant had fully recovered from his February 12,
2003 work injury, as the Second WCJ credited Dr. Manzione’s opinion of full
recovery and discredited the testimonies of Claimant and Dr. Miller that pain caused
by the February 12, 2003 work injury persisted 13 years later. Employer contends
that a finding of non-recovery by the First WCJ followed by a finding of full
recovery by the Second WCJ represents a finding that Claimant’s condition had
changed. Alternatively, Employer asserts the requisite finding of a change in
condition was met when the WCJ found Claimant’s non-work related degenerative
condition had worsened, and the Board erred in concluding otherwise. Employer
cites no authority for the proposition that any change of physical condition, even one
unrelated to the work injury, satisfies the standard set forth in Lewis.
      Employer is correct that the Second WCJ’s finding of full recovery is
supported by the evidence in the record. The Second WCJ credited the testimony of
Dr. Manzione, who testified that Claimant’s lumbar sprain would not have persisted
more than a decade after the injury was sustained. The testimonies of Dr. Miller and
Claimant that Claimant’s ongoing pain was caused by the February 12, 2003 lumbar
sprain were rejected in light of Dr. Manzione’s more persuasive opinion. Unless



                                          12
made arbitrarily or capriciously, a WCJ’s credibility determinations will be upheld
on appeal. Dorsey v. Workers’ Comp. Appeal Bd. (Crossing Constr. Co.), 893 A.2d
191, 195 (Pa. Cmwlth. 2006).
      A finding of full recovery by the Second WCJ is not dispositive of the issue,
however, as our above discussion of Lewis and the decisions that followed make
clear. A simple finding of full recovery by the Second WCJ was not sufficient.
Delaware Cty. The Second WCJ was required to make a factual finding that
Claimant’s physical condition changed from the time of the last disability
adjudication.
      When seeking to terminate benefits on the basis that a claimant’s medical
condition has improved, “the employer bears the burden of demonstrating actual
physical improvement.” Lewis, 919 A.2d at 926 (emphasis added).        Only in the
complete absence of reason or logic could this Court conclude Employer has
satisfied that burden through its demonstration that Claimant’s physical condition
has deteriorated. Further, the requirement in Lewis that an employer establish a
change in condition presumes consideration of the accepted work injury, and not a
separate and unrelated ailment or condition from which the claimant may suffer.
      Presently, the Second WCJ found that Claimant had fully recovered from his
work-related injury. However, beyond finding that Claimant’s non-work related
condition had worsened, the Second WCJ made no finding that Claimant’s overall
physical condition had changed. As such, we cannot agree with Employer that his
decision comports with the requirements set forth in Lewis, and the Board did not
err in reversing the Second WCJ on that basis.
      Next, Employer argues the Board improperly considered Dr. Manzione’s
testimony on cross-examination that Claimant’s condition had not changed



                                        13
significantly from the date of the first IME. Employer suggests that Dr. Manzione’s
testimony, when taken as a whole, supports the WCJ’s finding that Claimant had
fully recovered from his February 12, 2003 lumbar sprain.
       Having reviewed the deposition testimony of Dr. Manzione from both the first
and second proceedings, we discern no error on the part of the Board and agree
Employer failed to present evidence establishing a change in Claimant’s physical
condition from the date of the first disability determination.
       In both depositions, Dr. Manzione testified that Claimant exhibited a slow gait
and he moved slowly when lying down. Claimant was able to rise unassisted from
a prone position at the first IME; however, he required help to sit up at the second
IME. Both examinations indicated that Claimant exhibited tenderness in his lumbar
spine, that Claimant’s range of motion was limited, and that Claimant experienced
lower back pain at the extremes of all planes of motion. The straight leg test was
positive for lower back pain at both IMEs. Dr. Manzione’s testimony on cross-
examination that he found no significant change in Claimant’s condition from what
he observed at the February 21, 2012 IME is entirely consistent with his testimony
on direct examination.
       Finally, Employer argues that Lewis does not apply in the present matter as
this matter does not involve serial termination petitions. Employer further attempts
to distance itself from the application of Lewis by suggesting that the first
termination petition was not adjudicated on the merits.8



       8
         Employer cites Paul v. Workers’ Compensation Appeal Board (Integrated Health Servs.),
950 A.2d 1101 (Pa. Cmwlth. 2008), in which this Court determined that the requirements of Lewis
did not apply because the parties had not previously litigated this matter. Paul is inapposite to the
present matter, as only one termination petition was filed in Paul, and a single adjudication took
place.


                                                14
       Employer’s argument that Lewis is inapplicable lacks merit. The Lewis
decision does not implicitly or explicitly require the filing of serial petitions prior to
the application of the standard set forth therein. Neither Delaware County nor
Prebish involved the filing of serial termination petitions, yet this Court applied the
principal holding in Lewis to those adjudications.9 We likewise disagree with
Employer’s characterization of the first adjudication. The First WCJ explicitly
found Dr. Manzione not credible, as the opinions rendered in his medical reports and
during his testimony were inconsistent. While the First WCJ made no finding of
credibility in regards to Dr. Miller, he made credibility determinations with regard
to Claimant and concluded that Employer “failed to meet its burden to prove that
Claimant has fully recovered.” First WCJ Decision, 2/13/14, at 6.
                                        Conclusion
       As the WCJ failed to make a factual finding that Claimant’s physical condition
changed from the time of the last disability adjudication in keeping with our
Supreme Court’s holding in Lewis, we discern no error in the Board’s decision to
reverse that part of the WCJ’s order which granted Employer’s termination petition.
Accordingly, the order of the Board is hereby affirmed.



                                           __________________________________
                                           ELLEN CEISLER, Judge




       9
         See also Folmer v. Workers’ Comp. Appeal Bd. (Swift Transp.), 958 A.2d 1137 (Pa.
Cmwlth. 2008) (to prevail in a second termination proceeding, employer was required to present
medical evidence to show that the claimant’s condition changed from the prior termination
proceeding).


                                             15
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Township of Lower Makefield and    :
Delaware Valley Workers'           :
Compensation Trust,                :
                 Petitioners       :
                                   :
     v.                            : No. 1197 C.D. 2018
                                   :
Workers' Compensation Appeal       :
Board (Stewart),                   :
                 Respondent        :


                                  ORDER


     AND NOW, this 13th day of May, 2019, the August 7, 2018 order of Workers’
Compensation Appeal Board is hereby affirmed.




                                   __________________________________
                                   ELLEN CEISLER, Judge